Citation Nr: 0723472	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for residuals of a left 
ear injury characterized as left tympanic membrane 
perforation and infections.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 until July 1968 and also had periods of subsequent 
active duty for training.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in pertinent 
part, granted service connection for residuals of an injury 
to the left ear with history of infections and perforated 
tympanic membrane, rated 0 percent.  The veteran subsequently 
appealed the rating assigned to the Board.  In April 2005, 
the Board issued a decision upholding the RO's assignment of 
the noncompensable rating.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in January 2007 the Court endorsed a 
December 2006 joint motion by the parties, vacated the April 
2005 Board decision, and remanded the matter for action 
consistent with the joint motion.  

The December 2006 joint motion found that the Board failed to 
provide adequate reasons or bases for its conclusion that 
staged ratings were not warranted in the instant case.  In 
particular, the joint motion noted that the Board did not 
adequately discuss the medical records and statements that 
described pertinent symptomatology during the appeal period.  
Such records and statements included an October 1997 
consultation sheet noting a three week history of the veteran 
being in a "daze" and experiencing green drainage from the 
ears, a December 1997 audiological evaluation when the 
veteran stated that he had had ear infections with drainage 
since a gun blast incident while in the National Guard, a 
March 1998 questionnaire in which he stated that he had pain 
in, and discharge from, his ears; and an October 1998 
examination report that included appellant's history of left 
ear drainage six to eight months prior and flare-ups four to 
five times per week during which he could not hear.  The 
joint motion concluded that on remand, the Board should 
specifically consider the above mentioned reports of symptoms 
(and any others that exist) and explain how they apply or do 
not apply vis a vis the applicable rating criteria during 
even limited amounts of time since the claim was filed.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service connected disability at issue is characterized as 
left tympanic membrane perforation and infections, and has 
been assigned a noncompensable rating under 38 C.F.R. § 4.87, 
Diagnostic Code (Code) 6211, for perforation of the tympanic 
membrane.  A noncompensable rating is the only rating 
provided under this Code.  Consequently, a schedular 
compensable rating would have to be assigned under alternate 
criteria.  

Other Codes potentially applicable include Code 6200 for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), Code 6201 for chronic 
serous otitis media with effusion (serous otitis media), and 
Code 6210 for chronic otitis externa.  See 38 C.F.R. § 4.87.  
Code 6200 allows for a 10 percent (but no higher) rating for 
chronic suppurative otitis media during suppuration, or with 
aural polyps.  Code 6201 provides for rating chronic 
nonsupparative otitis media with effusion (serious otitis 
media) on the basis of hearing impairment.  However, 
bilateral hearing loss is service connected and separately 
rated; another rating on this basis is prohibited.  See 38 
C.F.R. § 4.14.  Code 6210 allows for a 10 percent (but no 
higher) rating for chronic otitis externa manifested by 
swelling, dry and scaly or serious discharge, and itching 
requiring frequent and prolonged treatment.

The evidence of record shows at least one objective finding 
(in March 1998) of purulent drainage from the left ear, a 
symptom potentially consistent with otitis media or otitis 
externa, and reports by the veteran of such drainage, along 
with ear pain.  However, the record does not contain any 
actual medical diagnosis of either otitis media or otitis 
externa.  Without additional objective evidence that the 
veteran actually suffers (or has suffered) from chronic 
otitis media or chronic otitis externa, there is no basis for 
assigning a compensable rating for such disability.  Thus, 
the veteran must be asked to identify any treatment or 
evaluation (not already of record) he received for left ear 
problems (to specifically include infections) during the 
appeal period.  

Accordingly, the case is REMANDED for the following:

1.   The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for left ear 
problems (to specifically include any 
infections) from August 1996 to the 
present and should secure copies of 
complete records of any such treatment or 
evaluation that are not already of record.  
The RO should also ask the veteran to 
indicate whether he continues to suffer 
from ear infections, ear pain, and/or 
fluid drainage from the ear.  

2.  If the veteran responds that he 
continues to have left ear drainage and/or 
infections, the RO should arrange for him 
to be examined by an otolaryngologist to 
determine the current nature and severity 
of his service connected left ear 
disability, and specifically whether he 
currently suffers from chronic suppurative 
otitis media or from chronic otitis 
externa.   The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  All 
findings must be described in detail.  If 
the veteran denies current symptoms, the 
RO should arrange for his claims file to 
be reviewed by an otolaryngologist to 
determine whether there is sufficient 
objective medical evidence of record to 
establish that he suffered from a 
compensable level of chronic supparative 
otitis media or chronic otitis externa (as 
defined by Codes 6200 and 6210) at any 
point during the appeal period (i.e., from 
August 1996 to the present).  A copy of 
the rating criteria must be available to 
the examiner for review.  If the physician 
determines that there is sufficient 
evidence for such a conclusion, the period 
during which such manifestations were 
shown should be specified.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


